Citation Nr: 1327254	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  07-27 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disorder, to include as secondary to a service-connected left knee disability.  

2. Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.  

3. Entitlement to service connection for bilateral hip disorders, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1974.  

This matter initially came before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a November 2006 rating decision, issued in December 2006 by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (hereinafter "VLJ") in October 2009.  A transcript of that proceeding is of record.  

In January 2010, the Board reopened the claim of service connection for a low back disorder, and remanded the claims to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC, for additional development of the record, to include obtaining outstanding VA treatment records and providing VA examination and medical opinion.  

In August 2011, the Board again remanded the claims to the RO via the AMC for compliance with the January 2010 remand directives as required by Stegall v. West, 11 Vet.App. 268 (1998).  Following its completion of the Board's requested actions, the AMC continued the denial of the Veteran's claims for service connection as reflected in an August 2012 supplemental statement of the case (hereinafter "SSOC").  

In an August 2013 Written Brief Presentation, the Veteran's representative raised the issue of entitlement to service connection for gastroesophageal reflux disease, to include as secondary to the service-connected left knee disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (hereinafter "AOJ").  Therefore, the Board does not have jurisdiction and refers it to the AOJ for appropriate action.  

Unfortunately, the matters of entitlement to service connection for low back, right knee and bilateral hip disorders must again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.  


REMAND

The medical evidence is not sufficiently developed to adjudicate the claims for service connection.  As noted, the Veteran's claims were remanded in January 2010 and August 2011 for development of the medical record, to include obtaining VA examination and addendum opinion for the purpose of determining the nature and etiology of the claimed low back, right knee and bilateral hip disorders.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with all remand orders.  Where any remand order was not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  Stegall v. West, 11 Vet. App. 268 (1998).  

While the record indicates the Veteran underwent VA examination and medical opinion in March 2010, and a VA addendum opinion was obtained in September 2011, the examination is not in substantial compliance with the August 2011 remand directive.  In this regard, in August 2011 the Board requested that the March 2010 VA examiner provide an addendum opinion as to whether the Veteran's service-connected left knee disability aggravated or is aggravating his right knee, bilateral hips or low back arthritis beyond the natural progression of the disease.  Also the Board noted that the March 2010 examiner failed to reconcile his opinion with a January 2008 physician's opinion and requested clarification in this regard.  However, the September 2011 VA addendum opinion is grossly inadequate in addressing the Board's specific remand directives.  

Specifically, the examiner merely opined that the Veteran's low back, right knee and bilateral hip disorders were less likely than not secondary to military service or secondary to the service-connected left knee disability.  The examiner explained that there was no history of hip, knee or back injuries that would explain his current condition, and that there was no strong medical evidence to suggest that an altered gait due to mild knee arthritis would cause degenerative arthritis in other joints or the spine.  This opinion did not address whether any of the Veteran's right knee, bilateral hips or low back disorders were aggravated by the service-connected left knee disability.  Also, the examiner once again failed to address the January 2008 VA Staff Physician's medical opinion and resolve the conflicting findings.  In every respect, this opinion failed to comply with the Board's remand directives and the matter must again be remanded for clarifying medical opinion.  

Additionally, in evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (hereinafter "Virtual VA") to ensure a complete assessment of the evidence.  Additional, pertinent medical evidence was added to Virtual VA in August 2012, which was considered by the AMC in the August 2012 SSOC, and in December 2012, without a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2012).  The Board finds that these records must be reviewed by the RO/AMC on remand.  

It is acknowledged that the Veteran's representative suggested that there may be outstanding service treatment records.  In March 1983, the National Personnel Records Center indicated that it had forwarded the Veteran's available records.  It was noted that the original examination at entrance, a copy of the separation examination, and DD Form 214 had been forwarded. It was noted that there were no additional medical records.  However, the Veteran submitted additional service treatment records in July 1990. There is no indication that there are outstanding relevant service treatment records.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must request a clarifying medical opinion to address the etiology of the Veteran's right knee, bilateral hip and low back disorders, to include as secondary to his service-connected left knee disability.  

A copy of this remand and all relevant medical records should be made available to the examiner-such records must be made available to the examiner either in Virtual VA, or, if Virtual VA is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner. The examiner is asked to confirm that all paper and electronic records were available for review. 

The examiner MUST address the following:  

(a) Whether any of the Veteran's right knee, bilateral hip or low back disorder(s) are caused by any incident of service, to include the 1974 injury; and

(b) Whether any right knee, bilateral hip or low back disorder(s) are caused or aggravated by the Veteran's service-connected left knee disability.  

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

The examiner MUST resolve any conflicting medical opinions of record, specifically including the January 2008 VA Staff Physician's opinion.  It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached. This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current disorder to service would be speculative, she or he must clearly explain the reasons supporting this conclusion.  

2. After completing the requested action, and any additional notification and/or development warranted by the record, the RO/AMC must confirm that the above development has been exhaustively completed, and should readjudicate the remanded claims of service connection with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond before the case is returned to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


